Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action response to amendment entered 6/29/2022. Claims 1 and 3 are amended, Claim 2 previously canceled.  Claims 1 and 3-5 are pending. Examiner thanks applicant for providing support for claim amendments.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-5 filed on 6/29/2022 have been fully considered but they are not persuasive. 
Applicant submits that cited art Kuge and Li do not teach claim limitations:
(i) "a plurality of Network Slice instances for processing user data ... wherein the plurality of Network Slice instances is configured for a same data network," and 
(ii) "upon receiving a predetermined signal from the user equipment, the second communication processor obtains access information ... from the subscriber management apparatus, the subscriber management apparatus being different from the one or more call control apparatus."  Examiner respectfully disagrees.
Examiner notes that claim amendments change the scope of the claim and require new grounds of rejection as applied in the current rejection.  Upon further review of the cited prior art in view of the claim amendments, Examiner finds that Kuge teaches the amended claim limitations (i) and (ii) in additional sections. 
Kuge teaches the plurality of Network Slice instances is configured for a same data network (See Kuge Fig. 2a. [0059] 90 core network A; [0036]-[0037] “..Network slice is a network obtained by dividing a network of the operator into multiple slices.. dividing a core network_A 90 into multiple slice”; [0100] APN may be constituted of identification information on the network and identification information on a default operator ) and 
the identifying information being associated with a communication destination identifier indicating the data network (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] where APN, equivalent of communication destination identifier, and network slice ID both included in the attach accept message from MME thus the attach accept message indicates the association; [0100] APN may be constituted of identification information on the network and identification information on a default operator; and [0036]-[0037] single core network / operator), 
and the second communication processor transmits the obtained access information to the user equipment (See Kuge Fig. 8, [0318] The eNB_A 45 transmits, based on the Attach Accept message from the MME_A 104, the Attach Accept message to the UE_10 (S814)).
Kuge further teaches upon receiving a predetermined signal from the user equipment, the second communication processor obtains access information ... from the subscriber management apparatus (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] where APN and network slice ID both included in the attach accept message from MME), the subscriber management apparatus (See Kuge Fig. 1 MME 104, 105, 106 or 107 equivalent of subscriber management apparatus) being different from the one or more call control apparatus (See Kuge Fig. 1 eNB 45 equivalent of call control apparatus).
Applicant remarks that “Kuge teaches that distinct types of data networks are configured for the plurality of Network slices” in view of the different network slice service types as cited in Kuge [0041] are not persuasive as Kuge explicitly teaches that the different network slices belong to a single core network and operator.  Further claim does not recite that the network slice types are the same, rather that the network slices are part of the same network.
The rejection is updated to reflect the claim amendment and updated grounds of rejection in response to the claim amendment however rests on the previously cited references of Kuge in view Li.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KUGE; Yoko et al. US 20190159117 A1 in view of LI; Qing et al. US 20180288670 A1.

Regarding Claims 1 and 3, Kuge discloses a radio communication system (See Kuge Fig. 1, 8, 14) comprising:
user equipment (See Kuge Fig. 1 UE_A 10, [0054]-[0055]);
one or more call control apparatuses for performing call control (See Kuge [0075], Fig. 1, eNB_A 45, Fig. 2B AP and eNB 22, 45, 76 etc);
a plurality of Network Slice instances for processing user data (See Kuge Fig. 1, Slices 101-103, Fig. 8 SGW_A,PGW_A); and 
a subscriber management apparatus ((See Kuge Fig. 1 MME 104, 105, 106 or 107 equivalent of subscriber management apparatus), wherein 
the plurality of Network Slice instances is configured for a same data network (See Kuge Fig. 2a. [0059] 90 core network A; [0036]-[0037] “..Network slice is a network obtained by dividing a network of the operator into multiple slices.. dividing a core network_A 90 into multiple slice” thus same network second communication processor transmits the obtained access information to the user equipment
; [0100] APN may be constituted of identification information on the network and identification information on a default operator, thus same network)
the user equipment includes a first communication processor that transmits identifying information for identifying one Network Slice instance of the plurality of Network Slice instances (See Kuge Fig. 12, Fig 14,  [0536] The UE_A 10 transmits the Attach Request message; [0485]-[0489], [0493], [0509], and “..The UE_A 10 transmits the RRC message including the PDN connectivity Request message to the eNB_A 45..” and [0536] The UE_A 10 transmits the Attach Request message to the eNB_A 45 (S1200). The UE_A 10 may transmit the Attach Request message while including the 12th identification information and/or the 13th identification information and/or the 14th identification information and/or the seventh identification information therein; See also Kuge Fig. 8, [0276]; See also Kuge Fig. 13 [0440] where Kuge discloses various UE messages and identifying information equivalent to claim limitation),
 the identifying information being associated with a communication destination identifier indicating the data network, to the one or more call control apparatuses (See Kuge Fig. 4B, [0097] teaches network slice ID and APN [communication destination identifier] associated in UE context Fig. 6A-6D, [0185] where network slice ID and APN [communication destination identifier] associated in MME context; [0100] APN may be constituted of identification information on the network and identification information on a default operator )
  wherein the one or more call control apparatuses include a second communication processor that selects the one Network Slice identified by the identifying information (See Kuge Fig. 5A, 5B, [0112]-[0117] eNB stores MME list 511; Fig. 8, [0282]-[0292] where eNB selects network; see also [0499]-[0509] eNB selects network slice in PDN connectivity request)
and transmits to the one Network Slice instance (See Kuge Fig. 8, [0300]-[0304] create session procedure, Fig. 13, [0468] create session procedure), and 
wherein the one Network Slice instance includes a setting unit that establishes a packet data unit (PDU) connection between the data network indicated by the communication destination identifier and the user equipment (See Kuge Fig. 8, S810 – S814 [0301]-[0323] “As described above, the UE_A 10 can establish the PDN connection via the Network Slice_A. “Where PDN connection” including established bearer of s810 and RRC connection of s814 are disclosing said packet data unit (PDU) connection between UE and destination See also Fig. 14, [0514] “..the MME_B 106 selects the SGW and the PGW, and performs the Create Session procedure with the SGW and the PGW (S1410)..”where session equivalent of PDU connection ); and
wherein, upon receiving a predetermined signal from the user equipment (See Kuge Fig. 8 [0270] The UE_A 10 transmits an Attach Request message to the eNB_A 45 (S802), the second communication processor obtains access information that indicates the association between the identifying information and the communication destination identifier from a subscriber management apparatus (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] where APN, equivalent of communication destination identifier, and network slice ID both included in the attaché accept message from MME thus the attach accept message indicates the association), 
the subscriber management apparatus (See Kuge Fig. 1 MME 104, 105, 106 or 107 equivalent of subscriber management apparatus) being different from the one or more call control apparatus (See Kuge Fig. 1 eNB 45 equivalent of call control apparatus)
and the second communication processor transmits the obtained access information to the user equipment (See Kuge Fig. 8, [0318] The eNB_A 45 transmits, based on the Attach Accept message from the MME_A 104, the Attach Accept message to the UE_10 (S814).
Kuge further discloses a create session procedure (See Fig. 8 s810 [0301]) but does not explicitly disclose the second communication transmits the communication destination identifier to the one Network Slice instance.  
It is well known as taught by analogous art Li that the second communication transmits the communication destination identifier to the one Network Slice instance (See Li Fig. 8A-B, [0115] where create session request from MME to SGW/PGW includes APNs; See also Li provisional application 62222391 [0094])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the call control apparatus of Kuge to include second communication transmits the communication destination identifier to the one Network Slice instance, as taught by Li, in order for better interoperability between local cellular and WiFi networks (Li [0002]).

Regarding Claims 4 and 5, the combination teaches wherein the second communication processor determines the communication destination identifier based on the identifying information (See Kuge Fig. 5A, 5B, [0112]-[0117] eNB stores MME list 511; Fig. 8, [0282]-[0292] where eNB selects network; see also [0499]-[0509] eNB selects network slice in PDN connectivity request).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647